fiL--
                                 STATE OF MINNESOTA
                                                                            September 14, 2016

                                       IN SUPREME COURT                        Om:cEOF
                                                                          A...a..u; CUinS
                                           Al6-0914


In re Petition for Disciplinary Action against
Paul Jody Edlund, a Minnesota Attorney,
Registration No. 0336014.


                                           ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Paul Jody Edlund committed professional

misconduct warranting public discipline-namely, misappropriating a client's funds,

failing to communicate with that client, and failing to cooperate with the Director's

investigation. See Minn. R. Prof. Conduct l.4(a)(4), l.l5(a), l.l5(c)(4), 8.l(b), 8.4(c);

Rule 25, Rules on Lawyers Professional Responsibility (RLPR).

       The respondent and the Director have entered into a stipulation for discipline. In it,

respondent withdraws an answer he previously filed, unconditionally admits the allegations

in the petition for disciplinary action, and waives his procedural rights pursuant to Rule 14,

RLPR. The parties jointly recommend that the appropriate discipline is disbarment.

       This court has independently reviewed the file and approves the jointly

recommended disposition.

       Based upon all the files, records, and proceedings herein,




                                              1



                                 -·-   .
IT IS HEREBY ORDERED THAT:

         1.    Respondent Paul Jody Edlund is disbarred, effective as of the date of this

order.

         2.    Respondent shall comply with Rule 26, RLPR (requiring notice of

disbannent to clients, opposing counsel, and tribunals).

         3.    Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.




                                                 B[r1~'k
         Dated: September 14, 2016



                                                 David R. Stras
                                                 Associate Justice




                                            2